IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00162-CV

CYNTHIA A. HUERTA,
                                                         Appellant
v.

CITIMORTGAGE,
                                                         Appellee



                     From the County Court at Law No. 1
                           Johnson County, Texas
                         Trial Court No. C201200085


                         MEMORANDUM OPINION


      Appellant Cynthia A. Huerta presented a notice of appeal regarding a trial court

order or judgment signed on May 5, 2012. By letter dated September 20, 2012, the Clerk

of this Court notified Huerta that no brief had been filed. The Clerk informed Huerta

that the Court may dismiss the appeal for want of prosecution unless a response was

filed within 21 days from the date of the letter showing grounds for continuing the

appeal. Huerta has not filed a brief or any response showing grounds for continuing

the appeal.
       Accordingly, this appeal is dismissed. TEX. R. APP. P. 38.8 (a) (1); TEX. R. APP. P.

42.3(b).



                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 8, 2012
[CV06]




Huerta v. Citimortgage                                                               Page 2